Fisher, J.,
delivered the opinion of the court.
The agreed state of facts shows that the defendant below was liable for the amount claimed by the plaintiffs. The sale was not *581void, but at most only voidable, at the instance of parties who might be injured, if the property had been sold for less than its real value.
But no other person can take advantage of the wrong, and especially will not the party committing the wrong, be allowed to complain.
He can, under no circumstances, resist payment without an offer to return the property.
Under this state of case, the judgment is reversed, new trial granted, and cause remanded.